 1
                                                                                 r,~u~T
 2                                                             q~R u.s.o~~i~~~CT

 3                                                                  ~pN _ 4 2019 y
 4
                                                               r
 5


 6
 7
 8
                  IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                               Case No. 2:19-MJ-00021
      UNITED STATES OF AMERICA,
13                                               ORDER OF DETENTION
                        Plaintiff,
14
                   v.
15
      JOSE DAVILA,
16
                        Defendant.
17
18
19                                              I.
20         On January 4, 2019, Defendant Jose Davila ("Defendant") made his initial
21   appearance in this district on the Petition filed in the United States District Court
22   for the Northern District ofIllinois, Case No. 2:19-MJ-00021. The Court appointed
23   Deputy Federal Public Defender("DFPD")Richard Goldman to represent
24   Defendant.
25         The Court conducted a detention hearing based on a motion by the
26   Government pursuant to 18 U.S.C. § 31420 in a case involving a serious risk that
27   Defendant will flee.
28
 1          The Court concludes that the Government is not entitled to a rebuttable
 2   presumption that no condition or combination of conditions reasonably will assure

 3   the defendant's appearance as required and the safety or any person or the

 4   community [18 U.S.C. § 3142(e)].

 5         Defendant did not oppose the detention request.

 6
 7                                            II.
 8          The Court finds that no condition or combination of conditions will

 9   reasonably assure: ❑X the appearance ofthe defendant as required.

10                       D the safety of any person or the community.
11         The Court bases its conclusions on the following:

12         As to risk ofnon-appearance:

13            • Prior failure to appear;

14            • History of failure to comply with orders, including driving without a

15                license;

16             ~ Substance abuse history; and
17            • Nature of charged offense.

18
19         As to danger to the community:

20             ~ Nature of charged offense;

21            • Substance abuse history.
22
23                                          III.
24         In reaching this decision, the Court considered:(a)the nature and

25   circumstances of the offenses) charged, including whether the offense is a crime

26   of violence, a Federal crime of terrorism, or involves a minor victim or a controlled

27   substance, firearm, explosive, or destructive device;(b)the weight of evidence
     against the defendant;(c)the history and characteristics ofthe defendant; and
 1   (d)the nature and seriousness ofthe danger to any person or the community. [18

 2   U.S.C. § 3142(g).] The Court also considered the report and recommendation of

 3   the U.S. Pretrial Services Agency.

 4
 5                                            V.
 6         IT IS THEREFORE ORDERED that Defendant be detained until trial. The

 7   defendant is remanded to the custody ofthe U.S. Marshal for forthwith removal to

 8   the Northern District of Illinois. The defendant will be committed to the custody of

 9   the Attorney General for confinement in a corrections facility separate, to the

10   extent practicable, from persons awaiting or serving sentences or being held in

11   custody pending appeal. The defendant will be afforded reasonable opportunity

12   for private consultation with counsel. On order of a Court of the United States or

13   on request of any attorney for the Government, the person in charge ofthe

14   corrections facility in which defendant is confined will deliver the defendant to a

15   United States Marshal for the purpose of an appearance in connection with a court

16   proceeding. [18 U.S.C. § 3142(1).]

17
18
     Dated: January 4, 2019                     /s/
19
                                            HON. MARIA A. AUDERO
20                                          UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                               3
